Name: COMMISSION REGULATION (EC) No 1666/95 of 7 July 1995 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  trade policy
 Date Published: nan

 No L 158/24 | EN | Official Journal of the European Communities 8 . 7. 95 COMMISSION REGULATION (EC) No 1666/95 of 7 July 1995 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty criteria for fixing the amount of such refunds (4), as last amended by Regulation (EC) No 1149/95 0, in particular Article 4 (2) (b) thereof, to the information at present avai ­ lable to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 538/95 (2), and in particular Article 1 7 (3) thereof, Whereas Commission Regulation (EC) No 1 560/95 (3) has fixed the rates of the refunds applicable from 1 July 1995 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas it follows from applying the rules and criteria contained in Commission Regulation (EC) No 1222/94 of 30 May 1994, laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EC) No 1560/95 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 8 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1995. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 148, 28. 6. 1968 , p. 13. (2) OJ No L 148, 30. 6. 1995, p. 17. H OJ No L 150, 1 . 7. 1995, p. 9 . {*) OJ No L 136, 31 . 5 . 1994, p. 5 . Ã 5) OJ No L 116, 23 . 5. 1995, p . 1 . 8 . 7 . 95 hni Official Journal of the European Communities No L 158/25 ANNEX to the Commission Regulation of 7 July 1995 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CN code Description Rate ofrefund ex 0402 10 19 Powdered milk, obtained by the spray process, with a fat content of less than 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CN code 3501  b) On exportation of other goods 64,60 ex 0402 21 19 Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) : a) Where goods containing reduced-price butter or cream which have been manufactured in accordance with the conditions provided for in Regulation (EEC) No 570/88 are exported 54,41 b) On exportation of other goods 103,21 ex 0405 00 Butter, with a fat content by weight of 82 % (PG 6) : a) Where goods containing reduced-price butter or cream which have been manufactured in accordance with the conditions provided for in Regulation (EEC) No 570/88 are exported 24,00 b) On exportation of goods of CN code 2106 90 98 containing 40 % or more by weight of milk fat 167,25 c) On exportation of other goods 160,00